J-A16015-17

                                  2017 Pa. Super. 362



E.S. MANAGEMENT                                        IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellant

                       v.

YINGKAI GAO, PINGYUAN ZHENG,
FANGYUAN CAO AND XUE GAO

XUE GAO

                       v.

E.S. MANAGEMENT A/K/A KERPEC
CORPORATION
                                                          No. 1271 WDA 2016


            Appeal from the Judgment Entered September 14, 2016
              In the Court of Common Pleas of Allegheny County
                 Civil Division at No: AR-14-5149, AR-14-5150


BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., and STRASSBURGER, J.*

OPINION BY STABILE, J.:                                FILED NOVEMBER 15, 2017

        Appellant    E.S.    Management        a/k/a   Kerpec   Corporation   (“E.S.

Management”) appeals from the judgment entered in the Court of Common

Pleas of Allegheny County (“trial court”) against E.S. Management and in

favor of Appellees Yingkai Gao, Pinguyan Zheng, Fangyuan Cao, and Xue

Gao following the denial of E.S. Management’s post-trial motions seeking




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A16015-17



judgment notwithstanding the verdict (“JNOV”). Upon review, we affirm in

part and reverse in part.

      The facts underlying this case are undisputed. As summarized by the

trial court:

             Yingkai Gao, Xinyue Chen, Pingyuan Zheng and Fangyuan
      Cao (“the Students” hereafter), all citizens of China, needed
      housing for the 2014-2015 school year at Carnegie Mellon
      University. While the Students were in China, they had a friend
      in Pittsburgh go and look at 626 Maryland Avenue, #7 (“the
      Apartment” hereafter), which was available for rent from E.S.
      Management. On Wednesday June 11, 2014 the Students had a
      $5,785 security deposit plus a $100 application fee wire
      transferred by Yingkai Gao’s aunt, Xue Gao [(“Aunt”)], to E.S.
      Management to prevent the Apartment from being rented to
      others.     The Students, however, could not agree among
      themselves on utility charges,[FN1] hence on Friday, June 13,
      2014 the Students notified E.S. Management they would not rent
      the Apartment. E.S. Management refused to refund the $5,785
      security deposit[.]

               [FN1.] The Lease E.S. Management emailed the
               Students said water and sewer charges over $30.00
               per person per month will be pro-rated on a per
               person basis by dividing the excess amount by the
               number of persons in the building. The Lease also
               said that blatant excessive water use shall be paid by
               the Tenant(s) responsible.

Trial Court Opinion, 10/25/16, at 1-2. On July 24, 2014, Aunt filed a suit

against E.S. Management (“First Case”) in the magisterial district court,

seeking to recover, inter alia, the security deposit. A month later, on August

24, 2014, E.S. Management filed a suit against the Students and Aunt

(“Second Case”) in the same magisterial district court.         On October 30,

2014, the magisterial district court found in favor of E.S. Management in

both cases and against the Students and Aunt.




                                       -2-
J-A16015-17



       On December 1, 2014, Aunt appealed to the trial court from the

magisterial district court’s decision in the First Case.   On the same date,

Aunt and the Students appealed the magisterial district court’s decision in

the Second Case, and filed a praecipe to enter rule to file complaint by E.S.

Management.1

       In the First Case, Aunt filed a complaint against E.S. Management,

alleging causes of action for breach of contract, and violations of the

Landlord and Tenant Act of 1951 (“LTA”), 68 P.S. § 250.101 et seq., and

Unfair Trade Practice and Consumer Protection Law (“UTPCPL”), 73 P.S.

§ 201–1, et seq. In support, Aunt alleged the following facts:

       15. On 06/10/2014, [Aunt], upon reasonable belief by the
       Students that in order to continue negotiations, she should
       forward [to E.S. Management] the amount of $5,885.00 which
       included a non-refundable $100.00 application fee and a fully
       refundable $5,785.00 towards a security deposit if continued
       negotiations were unsuccessful, did in fact forward the entire
       $5,885.00 to [E.S. Management].

       16. On 6/11/2014, [E.S. Management] acknowledged receipt of
       the $5,885.00.

       17. [E.S. Management] further told [Aunt] that in order for
       negotiations to conclude and a lease to be valid, all rental
       applications and the lease must be fully executed by all Students
       and sent to [E.S. Mangement] on the same day, 06/11/2014.

       18. By 06/11/2014, only one (1) of the Students, Xinyue Chen,
       signed the lease, and sent it [sic] documents to [E.S.
       Management].

       19. The other three (3) Students did not execute the lease, and
       did not fill out their applications.

____________________________________________


1
  Xinyue Chen, the only one of the Students to submit a rental application,
did not appeal the magisterial district court’s decisions.



                                           -3-
J-A16015-17


      20. On 06/12/2014, [Aunt] queried further as to the exact utility
      charges the Students will face.

      21. [E.S. Management] replied on 06/12/2014 with estimates of
      utility charges, and further stated: “Please keep in mind without
      your paperwork returned to our office (which was due
      Wednesday, June 11), we cannot complete your lease
      agreement and you risk forfeiting your security deposit. Please
      let me know if you have any other questions.”

      22. On 6/13/2014, only two (2) days after sending the
      $5,885.00 to [E.S. Management], [Aunt] notified [E.S.
      Management] that the Students “can’t reach [an] agreement on
      the additional charges stated in the lease and not made known
      to us in the previous communications”, and explicitly requested
      [E.S. Management] to return only the $5,785.00 paid towards a
      security deposit to [Aunt’s] address[.]
      23. The parties never executed a lease for the Apartment.

Aunt’s Complaint, 12/1/14, at ¶¶ 15-23. Among other things, Aunt sought

treble damages for E.S. Management’s alleged UTPCPL violations.

      In the Second Case, E.S. Management complied with Aunt and the

Students’ praecipe to file a complaint.    Following objections to its first

complaint, E.S. Management filed an amended complaint against Aunt and

the Students on January 21, 2015, raising a cause of action for breach of

contract and, in the alternative, for promissory estoppel.        In turn, on

February 11, 2015, Aunt and the Students filed an answer with new matter,

asserting, inter alia, counterclaims for breach of contract and violations of

the LTA and the UTPCPL. In essence, Aunt and the Students’ counterclaims

mirrored the causes of action Aunt raised against E.S. Management in the

First Case.

      Upon Aunt’s motion, the trial court consolidated both cases on January

23, 2015.     In accordance with local rules, the cases were submitted to



                                    -4-
J-A16015-17



compulsory arbitration.2 On March 5, 2015, in the First Case, the arbitrators

issued an award in favor of Aunt and against E.S. Management for

$5,785.00.     In the Second Case, the arbitrators issued an award for Aunt

and the Students on E.S. Management’s claims and for E.S. Management on

Aunt and the Students’ counterclaims.             E.S. Management filed a de novo

appeal to the trial court.

       The cases proceeded to a consolidated jury trial on the breach of

contract claims. At the conclusion of trial, the jury found that no contract

existed between the parties and that E.S. Management failed to establish

one of the elements of promissory estoppel.              The jury, however, did not

award damages to either party. Aunt and the Students then requested that

they be permitted to poll the jury.            The trial court granted their request.

Upon being polled, the jurors unanimously indicated that they intended to

award and refund Aunt and the Students the security deposit of $5,785.00.

The trial court noted that, because Aunt and the Students failed to plead a


____________________________________________


2
  Allegheny County Local Rule 1301, relating to arbitration, provides, in
relevant part, as follows:

       (1)    The following civil actions shall first be submitted to and
              heard by a Board of Arbitrators:

               ....

              (c) Appeals from final judgments of Magisterial
              District Judges[.]
Allegheny Cty.Civ.Fam.R. 1301(1)(c).



                                           -5-
J-A16015-17



count for unjust enrichment, the jury was without power to issue an award

of quantum meruit.

      Immediately after the trial court dismissed the jury, it conducted a

bench trial on Aunt and the Students’ remaining claims implicating the

UTPCPL and the LTA. Following the bench trial, the trial court concluded that

E.S. Management violated the UTPCPL and that Aunt and the Students were

entitled to treble damages. Specifically, the trial court found:

      [1.] E.S. Management violated the [LTA] provision at 68 P.S. §
      250.511a by requiring “a sum in excess of two months’ rent to
      be deposited in escrow for the payment of damages to the
      leasehold premises and/or default in rent thereof . . .,” which
      also is a violation of the provision of the UTPCPL at 73 P.S. §
      201-2(4)(xxi);

      [2.] E.S. Management’s failure to inform the Students and
      [Aunt], either verbally or by writing, when it requested the
      $5,775.00 deposit, that this sum could be forfeited if the
      Students chose not to rent the [A]partment is a violation of the
      provision of the UTPCPL at 73 P.S. § 201-2(4)(xxi);

      [3.] E.S. Management’s requirement that the Students sign its
      lengthy lease within only 2 days from the time they received the
      lease is a violation of the provision of the UTPCPL at 73 P.S. §
      201-2(4)(xxi);

      [4.] E.S. Management’s false claim that the Students and [Aunt]
      were responsible for rent for the entire term of the lease and
      utilities, even though two days after depositing the $5,755.00
      they informed E.S. Management they would not be renting the
      [A]partment, is a violation of the provision of the UTPCPL at 73
      P.S. § 201-2(4)(xxi); [and]

      [5.] Pursuant to UTPCPL provision at 73 P.S. § 201-9.2, [the trial
      court] award[s Aunt] and the Students their court costs,
      including those incurred with the Magisterial District Judge[.]

Trial Court’s Findings and Non-Jury Verdict, 4/4/16, at ¶ 5.               E.S.

Management timely filed motions for post-trial relief, arguing that the

UTPCPL does not govern the instant dispute because no lease existed


                                     -6-
J-A16015-17



between the parties.    See E.S. Management’s Motion for Post-trial Relief,

4/20/16, at ¶¶ 7-13. E.S. Management further argued that the trial court

erred in concluding that E.S. Management had violated Section 250.511a of

the LTA because the jury found that no lease existed between the parties.

In other words, E.S. Management did not have a landlord-tenant relationship

with Appellees. E.S. Management also argued that the trial court erred in

concluding that the UTPCPL requires more than a two-day review period for

residential leases. E.S. Management next argued that the trial court abused

its discretion in concluding that E.S. Management violated the UTPCPL when

it claimed that Aunt was responsible for rent for the entire term of the lease

and utilities.   E.S. Management finally argued that the award of treble

damages was excessive.

      In response, Aunt and the Students argued that E.S. Management had

waived its claim that the UTPCPL is inapplicable to the dispute at hand

because it raised the claim for first time in its post-trial motion. They further

argued that the LTA applied through the UTPCPL.         Aunt and the Students

also argued that E.S. Management’s decision to grant them only two days to

review the lease was deceptive conduct under the UTPCPL. In addition, they

argued that E.S. Management’s claim that Aunt was liable for rent and

utilities was a false and deceptive claim under the UTPCPL. Lastly, Aunt and

the Students argued that the award of treble damages was appropriate

under the circumstances.




                                      -7-
J-A16015-17



       On June 25, 2016, the trial court denied E.S. Management’s post-trial

motions.      On August 23, 2016, E.S. Management timely appealed to this

Court. The trial court ordered E.S. Management to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. E.S. Management complied,

repeating the claims raised in its post-trial motions.     On September 14,

2016, E.S. Management filed a praecipe for entry of judgment. On October

15, 2016, the trial court issued a Pa.R.A.P. 1925(a) opinion, concluding that

E.S. Management was not entitled to relief.

       On appeal, E.S. Management raises five issues for our review:

       I.     Whether the trial court erred in awarding damages under
              the [UTPCPL], where the jury determined that there was
              no contract between the parties, as the UTPCPL requires
              that there must be a “purchase or lease” of goods or
              services in order to allow a private party claim?

       II.    Whether the trial court erred in finding that E.S.
              Management violated the [LTA] and that that violated the
              UTPCPL?

       III.   Whether the [trial] court erred in finding the UTPCPL
              requires more than a two-day review period for a tenant’s
              review of a residential lease?

       IV.    Whether the [trial] court erred in finding that E.S.
              Management made a “false claim” in litigation and that
              that violated the UTPCPL?

       V.     Whether the [trial] court erred in its use of discretion in
              trebling the damages under the UTPCPL?

E.S. Management’s Brief at 6-7 (unnecessary capitalization omitted).3

____________________________________________


3
  We observe that E.S. Management reprises exactly its position from below.
Indeed, its brief, in large part, is a reproduction of its “Brief in Support of
Motion for Post-trial Relief,” filed in the trial court on June 24, 2016.



                                           -8-
J-A16015-17



          At the outset, we note that we need not address E.S. Management’s

first issue relating to the applicability of the UTPCPL.             As Aunt and the

Student’s aptly point out, the issue is waived because E.S. Management

failed to assert it timely before the trial court. In fact, it asserted this issue

for the first time after trial in its post-trial motions. A party “may not, at the

post-trial motion stage, raise a new theory which was not raised during

trial.”    Keffer v. Bob Nolan’s Auto Serv., Inc., 59 A.3d 621, 630 (Pa.

Super. 2012) (citation omitted), appeal denied, 69 A.3d 602 (Pa. 2013).

Moreover, explaining waiver in the context of post-trial motions, our

Supreme Court remarked: “Rule 227.1, which governs post-trial relief,

provides in relevant part that a ground may not serve as the basis for post-

trial relief, including a judgment n.o.v., unless it was raised in pre-trial

proceedings or at trial.” Straub v. Cherne Indus., 880 A.2d 561, 566 (Pa.

2005). “The Rule further notes that error that could have been corrected by

timely objection in the trial court may not constitute a ground for such a

judgment. Pa.R.C.P. 227.1(b)(1).” Id. Instantly, as Aunt and the Students

emphasize, E.S. Management never objected to the application of the

UTPCPL at any stage before the trial court prior to the filing of its post-trial

motions. Even though E.S. Management raised the issue in its Rule 1925(b)

statement, it still is waived because a party cannot preserve a claim not

raised      below   by   raising   it   in   its   Rule   1925(b)   statement.   See

Commonwealth v. Coleman, 19 A.3d 1111, 1118 (Pa. Super. 2011)

(issues raised for first time in Rule 1925(b) statement are waived); see also

                                             -9-
J-A16015-17



Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.).             Accordingly, E.S.

Management’s first issue on appeal is waived.

      We now address E.S. Management’s argument that the trial court

erred in finding that E.S. Management’s violated the LTA because it collected

a security deposit from the Students that exceeded two months of rent and

that such violation ran afoul of the UTPCPL.

      Section 250.511a(a) of the LTA provides that “[n]o landlord may

require a sum in excess of two months’ rent to be deposited in escrow for

the payment of damages to the leasehold premises and/or default rent

thereof during the first year of any lease.” 68 P.S. § 250.511a(a).

      E.S. Management argues that the last month’s rent of $1,795 qualifies

as prepayment, and consequently, must not be considered a security for

default rent. See E.S. Management’s Brief at 19-20. We disagree.

      Here, our review of the record confirms the trial court’s finding that

E.S. Management collected from the Students a security deposit that

exceeded two months of rent.        As the trial court correctly found, the

Students transferred to E.S. Management $5,885, which reflected a non-

refundable application fee of $100, two months’ rent of $3,990 ($1,995 per

month) and last month’s rent of $1,795, less a $200 discount. Trial Court

Opinion, 10/25/16, at 4; see also N.T. Trial, 3/30-4/1/16, at 237.          In

rejecting E.S. Management’s argument that the last month’s rent should be

considered a prepayment of rent, the trial court reasoned:

                                    - 10 -
J-A16015-17


       [T]he $1,795 was part of the $5,785 deposited with E.S.
       Management “to secure the execution of a rental agreement on
       residential property,” therefore 68 P.S. § 250.511b clearly
       makes its deposit into an escrow account mandatory. Since the
       $1,795 is last month’s rent, which is not owed to E.S.
       Management until twelve months in the future, that $1,795 is for
       “default in rent” during the last month. In addition, an E.S.
       Management representative actually testified [at trial]
       that the $1,795 would be used for the last month’s rent if
       the Students failed to pay rent that month. [N.T. Trial,
       3/30-4/1/16, at 547-48]. E.S. Management patently collected a
       security deposit that consisted of at least three months of rent
       when the [LTA] permits it to collect no more than two months of
       rent. It is disingenuous for E.S. Management to assert that rent
       paid twelve months before it is due is not for “default in rent.”
       Hence, [the trial court] correctly determined that the security
       deposit required by E.S. Management exceeded two months of
       rent in violation of 68 P.S. § 250.511a of the [LTA].

Trial Court Opinion, 10/25/16, at 4-5 (emphasis added) (footnote omitted).

Accordingly, the record supports the trial court’s conclusion that E.S.

Management collected from the Students a security deposit in excess of two

months of rent in violation of the LTA.

       Having concluded that E.S. Management violated the LTA, we now

must determine whether such violation also ran afoul of Section 201-2(4)

(xxi) of the UTPCPL, which provides that “unfair or deceptive acts or

practices” include the following: “[e]ngaging in any other fraudulent or

deceptive     conduct     which    creates     a   likelihood   of   confusion   or   of

misunderstanding.” 73 P.S. § 201-2(4)(xxi).4




____________________________________________


4
  The UTPCPL makes this violation unlawful if done in connection with any
trade or commerce. See 73 P.S. § 201-3.



                                          - 11 -
J-A16015-17



        Instantly, we agree with the trial court’s determination that E.S.

Management’s violation of the LTA also triggered a violation of the UTPCPL

under the circumstances of this case. As the trial court explained:

               E.S. Management also contends that, even if the excessive
        security deposit violated the [LTA], [the trial court] incorrectly
        presumed this also violated the UTPCPL. However, [the trial
        court] did not presume this [LTA] violation automatically was in
        violation of the UTPCPL. Instead, [the trial court] found E.S.
        Management’s conduct in collecting the security deposit was
        deceptive, which created a likelihood of confusion or
        misunderstanding in violation of the UTPCPL. There are two
        examples of this conduct. First, the lease that E.S. Management
        emailed to the Students set forth a much smaller security
        deposit of $1,995.00.         Second, an E.S. Management
        representative disclosed at trial that it required the $3,990.00
        “double security deposit” portion from the Students because
        they were international students without social security numbers
        and other information available from students who are U.S.
        citizens. This E.S. Management conduct was deceptive and
        would confuse someone with good understanding of the English
        language (the Students struggled to understand and speak
        English). Therefore, [the trial court] was correct in finding that
        the $5,785 security deposit required by E.S. Management
        violated the UTPCPL.

Trial   Court   Opinion,   10/25/16,       at   4-5   (internal   citations   omitted).

Accordingly, as the trial court found, E.S. Management demanded from the

Students as a security deposit double rent in addition to last month’s rent,

whereas the lease provided to the Student required only a security deposit

consisting of one month’s rent.       Accordingly, the trial court did not err in

finding a UTPCPL violation.

        We now turn to E.S. Management’s argument that the trial court erred

in finding a UTPCPL violation because E.S. Management failed to provide the

Students more than two days to review the residential lease. We disagree.

        The trial court fully explained:


                                       - 12 -
J-A16015-17


       The lease E.S. Management emailed the Students is a typed,
       single-spaced document that is fifteen pages long.
       Provisions include one for pro-rating water and sewer charges
       among the number of persons in the building and a “partial list
       of the minimum charges of assorted items or jobs that [may]
       sometimes be required after a residence is vacated.” The last
       page of the lease contains this provision: TENANT(S) AGREES
       LANDLORD GAVE TENANT(S) TIME TO REVIEW THIS LEASE. IF
       THE LEASE TERMS ARE NOT UNDERSTOOD, TENANTS ARE
       ENCOURAGED TO SEEK THE ADVICE OF ANY ATTORNEY BEFORE
       SIGNING. BY SIGNING THIS LEASE, EACH TENANT AGREES HE
       OR SHE HAS READ AND UNDERSTANDS ALL OF THE TERMS AND
       CONDITIONS OF THIS LEASE WITH ANY ADDED CLAUSES, OR
       HOUSE RULES . . . .” E.S. Management allowed the students
       only two days to return a fully signed lease. It is deceptive to
       encourage students in China to seek the advice of an attorney
       and allow them only two days to do so. The water and sewage
       provision confused them since they had no idea of the number of
       persons in the building. Therefore, E.S. Management’s conduct
       was deceptive, which created the likelihood of confusion in
       violation of the UTPCPL. Hence, [the trial court’s] decision that
       E.S. Management violated the UTPCPL by giving the Students
       only two days to review the lease is correct.

Trial Court Opinion, 10/25/16, at 7-8 (unnecessary capitalizations omitted)

(emphasis added). Thus, because E.S. Management provided the Students

who were residing in China only two days to review a lengthy and

complicated lease with the advice of legal counsel, we are constrained to

agree with the trial court’s conclusion that such conduct violated Section

201-2(4)(xxi) of the UTPCPL.

       E.S. Management next argues that its demand that Aunt was liable for

an entire year of rent and utilities payment under the lease did not fall

within the purview of the UTPCPL because Aunt did not have a contractual

relationship with E.S. Management.5 We agree. Unlike the Students here
____________________________________________


5
  E.S. Management’s argument on the fourth issue is confined to one
paragraph, which barely spans sixteen lines. The argument is not developed
(Footnote Continued Next Page)


                                          - 13 -
J-A16015-17



who agreed to pay a security deposit to E.S. Management to secure the

Apartment, Aunt did not have an agreement with E.S. Management. Rather,

Aunt acted solely as an agent for the Students to transfer the money to E.S.

Management.6 Aunt did not have a separate, independent relationship with

E.S. Management.           Section 201-9.2 of the UTPCPL, relating to private

actions, provides:

      Any person who purchases or leases goods or services
      primarily for personal, family or household purposes and
      thereby suffers any ascertainable loss of money or property, real
      or personal, as a result of the use or employment by any person
      of a method, act or practice declared unlawful by section 3 of
      this act, may bring a private action to recover actual damages or
      one hundred dollars ($100), whichever is greater.

73 P.S. § 201-9.2 (emphasis added). Because Aunt was not a person who

purchased or leased any goods or services from E.S. Management, E.S.

Management’s claim against her for rent and utility payment, no matter how

deceptive and misleading, does not fall within the ambit of the UTPCPL.

Accordingly, we reverse the trial court’s conclusion to the contrary.




                       _______________________
(Footnote Continued)

sufficiently as it is bereft of any citation to relevant legal authority or record.
See Pa.R.A.P. 2119; see also Umbelina v. Adams, 34 A.3d 151, 161 (Pa.
Super. 2011) (stating “where an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived[]”) (citation omitted), appeal denied, 47 A.3d 848 (Pa. 2012). We,
however, decline to find waiver.
6
  Admittedly, even if the Students were not made whole by E.S.
Management, Aunt would have an indemnification claim against them.



                                           - 14 -
J-A16015-17



      Lastly, E.S. Management argues that the trial court abused its

discretion in awarding the Students treble damages. Section 201-9.2 of the

UTPCPL provides in pertinent part:

      The court may, in its discretion, award up to three times the
      actual damages sustained, but not less than one hundred dollars
      ($100), and may provide such additional relief as it deems
      necessary or proper. The court may award to the plaintiff, in
      addition to other relief provided in this section, costs and
      reasonable attorney fees.

73 P.S. § 201–9.2(a). In discussing treble damages, our Supreme Court has

explained:

      [A]s a matter of statutory construction, that the courts’
      discretion to treble damages under the UTPCPL should not be
      closely constrained by the common-law requirements associated
      with the award of punitive damages. . . . Nevertheless, the
      discretion of courts of original jurisdiction is not limitless, as we
      believe that awards of treble damages may be reviewed by the
      appellate courts for rationality, akin to appellate review of the
      discretionary aspect of equitable awards, as previously
      discussed. Centrally, courts of original jurisdiction should focus
      on the presence of intentional or reckless, wrongful conduct, as
      to which an award of treble damages would be consistent with,
      and in furtherance of, the remedial purposes of the UTPCPL.

Schwartz v. Rockey, 932 A.2d 885, 898 (Pa. 2007) (internal citation and

footnote omitted).

      Instantly, upon our review of the entire record, we conclude that the

trial court did not abuse its discretion in awarding treble damages. As the

trial court reasoned:

      While egregious conduct is not required for an award under the
      UTPCPL of “three times the actual damages sustained”, [the trial
      court] did find that E.S. Management’s conduct was egregious.
      E.S. Management knew that other renters were unlikely as the
      student rental season “window” had closed.           Yet, E.S.
      Management rushed the Students into submitting the security
      deposit by telling them it would prevent other prospective
      tenants from renting the Apartment. But, it never told the

                                     - 15 -
J-A16015-17


      Students until after it got the funds that the funds could be
      forfeited if the Students did not lease the Apartment. Only two
      days passed between E.S. Management’s receipt of the funds
      and the Students notifying E.S. Management they would not be
      renting the Apartment. Thus, E.S. Management attempted to
      extract $5,785 from the Students because the Apartment was
      removed from the rental market for two days. There was
      absolutely no credible evidence that E.S. Management lost the
      opportunity to rent to others during those two days. E.S.
      Management provided almost no services in return for the
      $5,785 and the Students of course, received absolutely nothing
      in return for it. To [the trial court], this was egregious conduct.
      In any event, the behavior of E.S. Management in violating the
      two months’ rent security deposit law, not providing advance
      disclosure the security deposit would be forfeited, [and]
      providing only two days for review of the lease . . . constitutes
      “intentional or reckless, wrongful conduct” that makes [the trial
      court’s] treble damages award appropriate. Therefore, [the trial
      court’s] award of treble damages was correct.

Trial Court Opinion, 10/25/16, at 8-9. Accordingly, E.S. Management is not

entitled to relief.

      In sum, we affirm in part the trial court’s September 14, 2016

judgment and reverse it to the extent the trial court determined that E.S.

Management violated the UTPCPL because it demanded from Aunt an entire

year’s rent and utilities payment.

      Judgment affirmed in part and reversed in part.              Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




                                     - 16 -
J-A16015-17


Date: 11/15/2017




                   - 17 -